DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 5 recites “housing 230”.  The examiner believes this should be “common bearing house 130”.  
Page 12, lines 6-7 recite “The slide pieces 122,123 may be supported on the bearing house 130, 131.”  The examiner believes the correct reference numerals for the  bearing house should be “130, 132”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Laan et al., US 9216804. Van der Laan discloses A propulsion unit comprising:
a housing (4) being supported with a support arm (3) on a hull (see Fig. 1) of a vessel, the housing (4) having a first end (24) and a second opposite end (25) in a longitudinal direction of the housing (4),
a propeller shaft (15) extending in the longitudinal direction of the housing (4) within the housing (4), the propeller shaft (15) having an axis of rotation (X-X) and being rotatably supported within the housing (4) with a first bearing (16, 18) and a second bearing (17),
a propeller (19) being attached to at least one end of the propeller shaft (15) outside the housing (4), characterized in that wherein
the first bearing (16, 18) comprises includes a first radial bearing (18) and a first thrust bearing (16) (See column 4 lines 63-65 which teaches combining the thrust bearing 16 with the radial bearing 18), the first radial bearing (18) being a sliding bearing (while the radial bearings are not explicitly disclosed as a sliding bearings van der Laan notes that a sliding bearing of considerable length may be used to support a propeller shaft and Figure 2 of the drawings appear to show bearings 17 & 18 as sliding bearings rather than a roller bearing) positioned axially (X-X) inside the first thrust bearing (16), the first bearing (16, 18) being positioned at the first end (24) of the housing (4) and the second bearing (17) being positioned at the second end (25) of the housing (20) or vice a versa. 
Regarding claim 13: Van der Laan discloses the propeller shaft is driven with an electric motor 5, including a rotor 7 attached to the propeller shaft 15 and surrounded by a stator 7.
Regarding claim 14: Van der Laan discloses the pod drive housing and support arm are rotatably supported on the hull of the vessel (see claim 11 and Column 3 lines 15-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over van der Laan in view of KR 20110044995.  Van der Laan discloses the invention set forth above, but does not explicitly recite a passage arranged from the support arm to the first bearing providing a route for service personnel to access the bearing. The examiner notes that claims 2-5 and 16 provide no definitive structure and merely recite results to be achieved “access’ and “service or change”.  KR 20110044995 clearly shows a person (fig. 3) inside the pod. Passageways through the support arm and into the housing are common on pod type propulsors to allow personnel to inspect and service machinery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a passage into the pod housing as disclosed by KR 20110044995 to allow rotating machinery to be serviced without drydocking the vessel.
Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over van der Laan in view of FI 124311B.  Van der Laan discloses the invention set forth above, but does not explicitly recite wherein the first thrust bearing comprises a collar rotating with the propeller shaft and protruding radially outwards from the propeller shaft, the opposite side surfaces of the collar being rotatably supported on slide pieces supported in a bearing house of the first thrust bearing.  Van der Laan also does not explicitly disclose wherein the first radial bearing and the first thrust bearing are positioned in a common bearing house.  Figure 2 of FI 124311B depicts an identical arrangement of a thrust bearing having a collar 58 with side surfaces of the collar being rotatably supported on slide pieces 54 and 56. FI 124311B also discloses the wherein the first radial bearing and first thrust bearing can be an integrated assembly with a single body (interpreted by the examiner as a common bearing house). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thrust bearing of van der Laan with the known thrust bearing arrangement of FI 124311B and combining the radial and thrust bearing in a common bearing house.  Doing so uses known thrust bearing arrangements with predictable results to suppress axial and radial movement of the propeller shaft.
Allowable Subject Matter
Claims 6, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617